internal_revenue_service department ofr index number washington dc person to contact telephone number refer reply to cc dom p si plr-109080-99 date re legend taxpayer - father - community - parcel a - dear this is in response to your letter dated and prior correspondence in which you requested rulings concerning the transfer of property to a proposed qualified_personal_residence_trust taxpayer and taxpayer's spouse own a fee simple title to parcel a located in community which they acquired in parcel a is approximately acres and includes a house and barn that occupy approximately acres of the total acres the remaining acreage in parcel a is farmland that is leased to a tenant farmer in exchange for nominal rent and a percentage of the profits the house on parcel a is the permanent residence of taxpayer and taxpayer's spouse and the barn is used for storage of household_items and some farming equipment taxpayer proposes to create an irrevocable_trust that is intended to satisfy the requirements of a qualified_personal_residence_trust qprt under sec_25_2702-5 of the gift_tax regulations prior to creating the trust taxpayer and taxpayer's spouse will sever parcel a into two parcels one parcel will consist of the acre plot subplot a that includes the residence and barn and the other parcel will consist remaining acre plot that is currently leased for farming use the taxpayer's spouse will then transfer by gift her entire_interest in subplot a to taxpayer taxpayer will transfer subplot a to the trust of the under the terms of the proposed trust taxpayer's spouse will serve as trustee the trust will terminate upon the earlier of years or the taxpayer's death during the term of the trust taxpayer will have use of the residence on the property and the trustee will pay taxpayer all of the trust income at least annually distributions of principal during the term of the trust to anyone other than taxpayer will be prohibited taxpayer will pay all expenses of the property in addition the trust will include the following provisions the trust shall not hold any property other than a single residence for use as a personal_residence by taxpayer except for other_property that is permitted under sec_25_2702-5 and c improvements may be made-to the property provided the residence as improved satisfies the requirements of a personal_residence under sec_25_2702-5 any additions of cash will be held in a separate_account and will be subject_to the provisions of sec_25_2702-5 and proceeds from the sale of the residence will be heid in a separate_account as provided by sec_25_2702-5 and insurance policies on the residence and proceeds of insurance for damage to or destruction of the residence and amounts receivable upon an involuntary_conversion as provided in sec_1033 will also be held in a separate_account the trust will cease to be a qualified_personal_residence_trust if the residence ceases to be used or held for use as a personal_residence by taxpayer or as to proceeds of sale or insurance proceeds if such proceeds are held in trust longer than provided under sec_25 c ii - the trust may not be commuted prepaid lf damage or destruction renders the residence not usable as a residence sec_25_2702-5 will apply if the trust ceases to be a qualified_personal_residence_trust as to any property that property shall within days be held in a separate share and the taxpayer's interest shall be converted into a qualified_annuity_interest as defined in sec_25_2702-3 the requirements for a qualified_annuity_interest as described in sec_25_2702-3 are made a part of the trust instrument by incorporation the annuity amount shall be the smallest fixed payment permitted under sec_25_2702-5 for the balance of the term the commencement_date of the qualified_annuity_interest shall be determined in accordance with sec_25_2702-5 the trustee may not sell or otherwise transfer the residence in a manner that conflicts with sec_25_2702-5 if taxpayer dies before the expiration of the year term the trust principal will be distributed to taxpayer's estate if the year term expires before the taxpayer's death the trust assets will be held in a separate trust family_trust during this period taxpayer's spouse may occupy the residence if owned by the family_trust upon the death of taxpayer's spouse or in the event that the spouse no longer wishes to reside in the residence the taxpayer may lease the residence at a fair_market_value under the terms of the proposed trust taxpayer may appoint a successor trustee other than taxpayer or taxpayer's spouse to serve in place of any trustee who may resign or for any other reason may no longer be acting as trustee taxpayer may also remove a trustee of the proposed trust or any trust created under the proposed trust and appoint a successor trustee who is not related or subordinate to the taxpayer or the taxpayer's spouse within the meaning of sec_672 of the internal_revenue_code under the terms of the family_trust the trustee has discretion to apply the income and principal for the benefit of taxpayer's spouse and taxpayer's issue however the proposed trust also provides that any person serving as trustee to whom or for whose benefit a discretionary payment of income or principal may be made may not participate in any decision involving the exercise of the discretionary power in his or her own favor or the exercise of the power in favor of any person the trustee is obligated to support or maintain upon the death of the last to die of taxpayer and taxpayer’s spouse the family_trust assets will be divided equally among the taxpayer's issue per stirpes-and held in separate trusts for their benefit the trustee will have discretion to distribute income and principal to the taxpayer's children and their issue during the term of each trust upon the death of a child of the taxpayer that child’s trust will terminate and be distributed pursuant to the terms of a testamentary nongeneral_power_of_appointment exercised by the respective taxpayer's child you have requested the following rulings the acre portion subplot a of parcel a that includes the current residence and barn which taxpayer will transfer to the proposed trust meets the requirements of a personal_residence as defined in sec_25_2702-5 the proposed trust meets the requirements of a qualified_personal_residence_trust under sec_25_2702-5 and therefore the transfer will qualify for the exception to sec_2702 that is provided in sec_2702 law and analysis sec_2702 provides that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member as defined in sec_2701 is determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest that is not a qualified_interest is treated as being zero the value of any retained_interest that is a qualified_interest is determined under sec_7520 sec_2702 ii provides an exception to sec_2702 if such transfer involves the transfer of an interest in trust and the property transferred consists of a residence to be used as a personal_residence by persons holding term interests in such trust sec_25_2702-5 provides in part that a transfer in trust meeting the requirements of a qualified_personal_residence_trust as defined in sec_25_2702-5 will be treated as satisfying the requirements of sec_2702 sec_25_2702-5 provides that in order to qualify as a qualified_personal_residence_trust the provisions of the governing instrument must satisfy all the requirements of a qualified_personal_residence_trust throughout the term of the trust sec_25_2702-5 provides that a personal_residence of a term hoider is either the personal_residence of the term holder within the meaning of sec_1034 one other residence of the term holder within the meaning of sec_280a but without regard to sec_280a or an undivided fractional interest in either sec_25_2702-5 provides that a personal_residence may include appurtenant_structures used by the term holder for residential purposes and adjacent land not in excess of that which is reasonably appropriate for residential purposes taking into account the residence's size and location the fact that a residence is subject_to a mortgage does not affect its status as a personal_residence the term personal_residence does not include any personal_property eg household furnishings cf sec_25_2702-5 provides that in general the governing instrument of a qualified_personal_residence_trust must require that any income of the trust be distributed to the term holder not less frequently than annually sec_25_2702-5 provides that the governing instrument must prohibit distributions of corpus to any beneficiary other than the transferor prior to the expiration of the retained term_interest sec_25_2702-5 provides that in general the governing instrument of a qualified_personal_residence_trust must prohibit the trust from holding for the entire term of the trust any asset other than one residence to be used or held for use as a personal_residence of the term holder under sec_25_2702-5 the trust may hold certain assets listed in that section in addition to the personal_residence sec_25_2702-5 provides that the governing instrument must prohibit commutation prepayment of the term holder's interest sec_25_2702-5 i provides that the governing instrument must provide that a_trust ceases to be a qualified_personal_residence_trust if the residence ceases to be used or held for use as a personal_residence of the term holder a residence is held for use as a personal_residence of the term holder so long as the residence is not occupied by any other person other than the spouse or a dependent of the term holder and is available at all times for use by the term holder as a personal_residence sec_25_2702-5 provides that the governing instrument must provide that within days after the date on which the trust ceases to be a qualified_personal_residence_trust with respect to certain assets the assets must be either distributed outright to the term holder or converted to and held for the balance of the term holder's term in a separate share of the trust meeting the requirements of a qualified_annuity_interest if the assets are to be converted to and held as a qualified_annuity_interest the governing instrument must contain all the provisions required by sec_25_2702-3 with respect to a qualified_annuity_interest sec_25_2702-5 provides generally that the governing instrument must prohibit the trust from selling or transferring the residence directly or indirectly to the grantor the grantor’s spouse or an entity controlled by the grantor or the grantor’s spouse during the retained term_interest of the trust or at any time after the retained term_interest during which the trust is a grantor_trust under sec_671 et seq in this case the structures on subplot a of parcel a are used for residential purposes severance of subplot a from the remaining portion of parcel a the acreage rented to the tenant farmer is essential for the qualification of subplot a as a personal dos residence consequently we conclude that subplot a of parcel a the acre plot that includes the current residence and barn as described above constitutes a personal_residence within the meaning of sec_25_2702-5 based on the information submitted and the representations made we conclude that if subplot a is severed from parcel a and then transferred to the proposed trust as proposed the trust will meet the requirements for a qualified_personal_residence_trust under sec_25_2702-5 and therefore the transfer to the trust will qualify for the exception to sec_2702 that is provided in sec_2702 a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to these matters the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries enclosure copy for purposes branch
